 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
LANTIS LASER INC.,
 
TAG ACQUISITION CORP.
 
AND
 
TAG MINERALS INC.
 
April 22, 2011
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I CERTAIN DEFINITIONS
 
5
     
ARTICLE II THE TRANSACTION
 
8
     
2.1 The Merger
 
8
     
2.2 Consideration; Conversion of Target Shares
 
8
     
2.3 The Closing
 
9
     
2.4 Actions at the Closing
 
9
     
2.5 Effect on Capital Stock
 
10
     
2.7 Certificate Legends
 
10
     
2.8 Articles of Incorporation
 
11
     
2.9 Bylaws
 
11
     
2.10 Directors and Officers
 
11
     
2.11 Closing of Transfer Books
 
11
     
2.12 Tax and Accounting Consequences
 
12
     
2.13 Additional Action
 
12
     
2.14 Taking of Necessary Action; Further Action
 
12
     
2.15 Dissenters’ Rights
 
12
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE TARGET
 
13
     
3.1 Organization, Qualification and Corporate Power
 
13
     
3.2 Capitalization
 
13
     
3.3 Authorization of Transaction
 
14
     
3.4 Noncontravention
 
14
     
3.5 Subsidiaries
 
15
     
3.6 Financial Statements
 
15
     
3.7 Absence of Certain Changes
 
15
     
3.8 Undisclosed Liabilities
 
15
     
3.9 Tax Matters
 
16
     
3.10 Assets
 
16
     
3.11 Owned Real Property
 
16

 
 
-1-

--------------------------------------------------------------------------------

 
 
3.12 Intellectual Property
 
16
     
3.13 Real Property Leases
 
17
     
3.14 Contracts
 
18
     
3.15 Insurance
 
19
     
3.16 Litigation
 
20
     
3.17 Legal Compliance; Restrictions on Business Activities
 
20
     
3.18 Employees
 
21
     
3.19 Employee Benefits
 
21
     
3.20 Permits
 
23
     
3.21 Brokers’ Fees
 
23
     
3.22 Books and Records
 
23
     
3.23 Banking Relationships and Investments
 
23
     
3.24 Environmental Protection
 
23
     
3.25 Dissenting Shares
 
24
     
3.26 Target Action
 
24
     
3.27 Access to Information
 
24
     
3.28 Disclosure
 
24
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE MERGER SUB
 
25
     
4.1 Organization
 
25
     
4.2 Capitalization
 
25
     
4.3 Authorization of Transaction
 
26
     
4.4 Noncontravention
 
26
     
4.5 Reports and Financial Statements
 
27
     
4.6 Undisclosed Liabilities
 
27
     
4.7 Litigation
 
27
     
4.8 Legal Compliance; Restrictions on Business Activities
 
28
     
4.9 Merger Shares
 
28
     
4.10 Business of the Merger Sub
 
28
     
4.11 Company Action
 
28

 
 
-2-

--------------------------------------------------------------------------------

 
 
4.12 Absence of Certain Changes
 
29
     
4.13 Brokers’ Fees
 
29
     
4.14 Qualification as a Reorganization
 
29
     
4.15 Disclosure
 
29
     
4.16 Absence of Plans
 
29
     
4.17 Tax Matters
 
30
     
4.18 Assets
 
30
     
4.19 Owned Real Property
 
31
     
4.20 Intellectual Property
 
31
     
4.21 Permits
 
31
     
4.22 Access to Information
 
31
     
4.23 Books and Records
 
32
     
ARTICLE V COVENANTS
 
32
     
5.1 Best Efforts
 
32
     
5.2 Securities Laws
 
32
     
5.3 Reorganization
 
33
     
5.4 Reasonable Commercial Efforts and Further Assurances
 
33
     
5.5 Indemnification
 
33
     
5.6 Officers and Directors of Target
 
33
     
5.7 Employment of Stan Baron
 
33
     
5.8 Target Payment Upon Execution of This Agreement
 
34
     
5.9 Conversion of Accrued Salary
 
34
     
5.19 Conversion of Accrued Salary
 
34
     
ARTICLE VI CONDITIONS TO CONSUMMATION OF MERGER
 
34
     
6.1 Conditions to Each Party’s Obligations
 
34
     
6.2 Conditions to Obligations of the Company and the Merger Sub
 
35
     
6.3 Conditions to Obligations of the Target
 
36
     
6.4 Certain Waivers
 
37
     
ARTICLE VII TERMINATION; INDEMNIFICATION
 
37
     
7.1 Termination of Agreement
 
37

 
 
-3-

--------------------------------------------------------------------------------

 
 
7.2 Effect of Termination
 
38
     
7.3 Amendment
 
38
     
7.4 Extension, Waiver
 
38
     
7.5 Survival of Representations, Warranties and Covenants
 
38
     
7.6 Indemnification of Target
 
39
     
7.7 Indemnification of Company
 
39
     
7.8 General Notice and Procedural Requirements for Indemnity Claims
 
40
     
7.9 Notice and Procedural Requirements for Third Party Claims
 
40
     
7.10 Notice and Procedural Requirements for Direct Claims
 
41
     
7.11 Maximum Liability
 
42
     
ARTICLE VIII MISCELLANEOUS
 
42
     
8.1 No Third Party Beneficiaries
 
42
     
8.2 Entire Agreement
 
42
     
8.3 Succession and Assignment
 
42
     
8.4 Public Announcement
 
42
     
8.5 Confidentiality
 
43
     
8.6 Counterparts, Facsimile Signatures
 
43
     
8.7 Headings
 
43
     
8.8 Notices
 
43
     
8.9 Governing Law
 
44
     
8.10 Severability
 
45
     
8.11 Expenses; Attorney’s Fees
 
45
     
8.12 Disclosure Letters
 
45
     
8.13 Construction
 
46
     
8.14 Incorporation of Exhibits and Schedules
 
46
     
8.15 Post Closing Covenant of the Company
 
46

 
 
-4-

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) entered into as of April
22, 2011, by and among LANTIS LASER INC., a Nevada corporation (the “Company”),
LANTIS ACQUISITION CORP., a Wyoming corporation and a wholly-owned subsidiary of
the Company (the “Merger Sub”), and TAG Minerals Inc., a Wyoming corporation
(the “Target”). The Company, the Merger Sub and the Target each, individually, a
“Party” or, collectively, the “Parties.”
 
RECITALS
 
WHEREAS, this Agreement contemplates a merger of the Merger Sub with and into
the Target (the “Merger”) in a transaction that is intended to qualify, for
federal income tax purposes, as a reverse triangular merger under Section
368(a)(2)(E) of the Code (as defined below), in which the stockholders of the
Target will receive capital stock of the Company in exchange for their shares of
capital stock of the Target.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, agreements and covenants herein contained, and for good and other
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:
 
ARTICLE I

 
CERTAIN DEFINITIONS
 
The following terms undefined in the text of this Agreement shall have the
following meanings:
 
“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banks located in New York, New York shall be authorized or required by law
to close.
 
“Closing Documents” shall mean documents, certificates or other instruments
delivered or to be delivered by or on behalf of the Target at the Closing
pursuant to Article VI, the Schedules and Exhibits of this Agreement.
 
“Code” shall mean United States Internal Revenue Code of 1986, as amended.
 
“Company Disclosure Letter” shall have the meaning set forth in Article II of
this Agreement.
 
“Company Stock” shall mean common stock, par value $0.001 per share, of the
Company. It is understood and agreed that the Merger Shares issued in connection
with the transactions contemplated by this Agreement shall be shares of common
stock of the Company that have not been registered under the Securities Act.

 
-5-

--------------------------------------------------------------------------------

 

 “Dissenting Shares” shall have the meaning set forth in Section 2.15 of this
Agreement.
 
“Employee Benefit Plan” shall mean any “employee pension benefit plan” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended), any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA), and any other written or oral plan, agreement or arrangement involving
direct or indirect compensation, including, without limitation, insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, options, or other forms of incentive compensation or post-retirement
compensation.
 
“ERISA Affiliate” shall mean any entity which is a member of (i) a controlled
group of corporations (as defined in Section 414(b) of the Code), (ii) a group
of trades or businesses under common control (as defined in Section 414(c) of
the Code), or (iii) an affiliated service group (as defined under Section 414(m)
of the Code or the regulations under Section 414(o) of the Code), any of which
includes the Target.
 
“GAAP” shall mean Generally Accepted Accounting Principles.
 
“Governmental Entity” shall mean any court, arbitration tribunal, administrative
agency or commission or other governmental or regulatory authority or agency.
 
“including”, “include”, “includes”, shall be construed as if followed by the
phrase “without limitation”.
 
“Intellectual Property” shall mean all intellectual property that the Target
owns or uses in the conduct of its business, as it is currently conducted,
including, but not limited to, (i) all United States and foreign patents (both
issued and applied for) listed on the Target Disclosure Letter, (ii) all
trademarks, trade names, service marks, copyrights, and all applications for
such trademarks, trade names, service marks and copyrights, and all patent
rights in each case listed on the Target Disclosure Letter, and (iii) all trade
secrets, schematics, technology, know-how, computer software programs or
applications and tangible or intangible proprietary information or material, and
all third-party issued United States and foreign patents, patent rights and
patent applications (excluding packaged commercially available licensed software
programs sold to the public).
 
“knowledge” shall mean, (a) when made with reference to the Target, the actual
knowledge of the executive officers of the Target, and (b) when made with
reference to the Company, the actual knowledge of the executive officers of the
Company.

 
-6-

--------------------------------------------------------------------------------

 

“Material Adverse Effect” when used in connection with an entity means any
change, event, circumstance or effect whether or not such change, event,
circumstance or effect is caused by or arises in connection with a breach of a
representation, warranty, covenant or agreement of such entity in this Agreement
that is or is reasonably likely to be materially adverse to the business, assets
(including intangible assets), capitalization, financial condition, operations
or results of operations, employees, or prospects of such entity taken as a
whole with its subsidiaries, except to the extent that any such change, event,
circumstance or effect results from (i) changes in general economic conditions,
(ii) changes affecting the industry generally in which such entity operates
(provided that such changes do not affect such entity in a substantially
disproportionate manner), or (iii) changes in the trading prices for such
entity’s capital stock.
 
“Merger Shares” shall mean Company Stock issued to the Target’s stockholders in
consideration for the conversion of the Target Shares as a result of the Merger.
The maximum number of Merger Shares issuable in connection with the Merger is
165,000,000 shares of Company Stock, that shall equal no less than 50% of the
Company’s issued and outstanding shares of capital stock immediately after the
consummation of the Merger.
 
“Merger Sub Common Stock” shall mean the common stock, par value $0.001 per
share, of the Merger Sub.
 
“Permits” shall mean all permits, licenses, registrations, certificates, orders
or approvals received from any Governmental Entity (including, without
limitation, those issued or required under applicable export laws or
regulations).
 
“Person” or “person” shall mean any individual, partnership, joint venture,
corporation, limited liability Target, limited liability partnership, trust or
incorporated organization.
 
 “Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge, or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation, (iii) liens on goods in transit incurred
pursuant to documentary letters of credit, in each case arising in the ordinary
course of business of the Target and not material to the Target, and (iv) liens
for current Taxes that are being contested in good faith.
 
“Target Shares” shall mean all of the issued and outstanding shares of capital
stock of the Target, consisting of 75,000,000 shares of common stock, no par
value.
 
“Taxes” shall mean all taxes, charges, fees, levies or other similar assessments
or liabilities, including, without limitation, income, gross receipts, ad
valorem, premium, value-added, excise, real property, personal property, sales,
use, transfer, withholding, employment, payroll and franchise taxes imposed by
the United States of America or any state, local or foreign government, or any
agency thereof, or other political subdivision of the United States or any such
government, and any interest, fines, penalties, assessments or additions to tax
resulting from, attributable to or incurred in connection with any tax or any
contest or dispute thereof and any amounts of Taxes of another person that the
Target or any subsidiary thereof is liable to pay by law or otherwise.

 
-7-

--------------------------------------------------------------------------------

 

“Tax Returns” means all reports, returns, declarations, statements or other
information supplied or required to be supplied to a taxing authority in
connection with Taxes including, without limitation, any schedules, attachments
or amendments thereto.
 
“Third Party Intellectual Property Rights” shall mean all material written
licenses, sublicenses and other agreements as to which the Target is a party and
pursuant to which the Target is authorized to use any third party patents,
patent rights, trademarks, service marks, trade secrets or copyrights, including
software which is used in the business of the Target or which form a part of any
existing product or service of the Target, excluding commercially available
licensed software programs sold to the public.
 
ARTICLE II

 
THE TRANSACTION
 
2.1          The Merger.
 
Upon and subject to the terms and conditions of this Agreement, Merger Sub shall
merge with and into the Target (such merger is referred to herein as the
“Merger”) at the Effective Time. From and after the Effective Time, the separate
corporate existence of the Merger Sub shall cease and the Target shall continue
as the surviving corporation in the Merger (the “Surviving Corporation”). The
Surviving Corporation shall be operated as a wholly-owned subsidiary of the
Company. The “Effective Time” shall be the time at which the Articles of Merger
of the Target and the Merger Sub (the “Articles of Merger”), prepared and
executed in accordance with the relevant provisions of the Nevada Revised
Statutes (“Nevada Law”) with respect to the Merger Sub and the relevant
provisions of the Wyoming Business Corporation Act with respect to the Target is
filed with and accepted by the Secretary of State of the State of Wyoming
("Wyoming Law") . The Merger shall have the effects specified in this Agreement,
the Articles of Merger and the applicable provisions of Nevada Law and Wyoming
Law. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all of the property, rights, privileges, powers and
franchises of the Target and the Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Target and the Merger
Sub shall become the debts, liabilities and duties of the Surviving Corporation.
 
2.2          Consideration; Conversion of Target Shares.
 
(a)           In the event that all of the Target Shares are converted as a
result of the Merger, the holders of the Target Shares will be issued an
aggregate of 150,000,000 shares of Company Stock as determined pursuant to
Section 2(b) hereafter.
 
(b)           At the Effective Time and without any further action on the part
of the Target, the Target or any other Person, each of the Target Shares
outstanding as of immediately prior to the Effective Time (other than any Target
Shares that are Dissenting Shares) shall be converted into the right to receive
2.2 shares of Company Stock (the “Merger Shares”).

 
-8-

--------------------------------------------------------------------------------

 

(c)           Within ten (10) days after the Closing Date, the Company shall
deliver to the stockholders of the Target in connection with the Merger and in
consideration for the conversion of the Target Shares, stock certificates
representing the Merger Shares issued in the names of such stockholders and in
the amounts set forth in Schedule I.
 
(d)           If any of the certificates issuable with respect to the Merger
Shares are to be issued in the name of a person other than a stockholder of
record of the Target, it shall be a condition to the issuance of such Merger
Shares that (A) the request shall be in writing and properly documented (e.g.,
assigned, endorsed or accompanied by appropriate stock powers), (B) such
transfer shall otherwise be proper and in accordance with all applicable federal
and state laws, rules, regulations or orders, and (C) the person requesting such
transfer shall pay to the Company any transfer or other taxes payable by reason
of the foregoing or establish to the satisfaction of the Company that such taxes
have been paid or are not required to be paid. Notwithstanding the foregoing,
none of the Company, the Target or any of their affiliates, subsidiaries,
directors, officers, agents and employees shall be liable to a stockholder for
any Merger Shares issued to such stockholder pursuant to this Section 2.2(d)
that are delivered to a public official pursuant to applicable abandoned
property, escheat or similar laws.
 
(e)           In the event any stock certificate representing any Target Shares
shall have been lost, stolen or destroyed, the Board of Directors of the Target
may, in its sole discretion and as condition precedent to the issuance of the
Merger Shares in consideration therefor pursuant to this Agreement, require the
owner of such lost, stolen or destroyed stock certificate to submit to the
Target an affidavit stating that such stock certificate was lost, stolen or
destroyed and to give the Target an indemnity in customary form against any
claim that may be made against the Target with respect to the stock certificate
alleged to have been lost, stolen or destroyed.
 
2.3          The Closing.
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the New York offices of Akerman Senterfitt LLP, on or before
May 31, 2011 or, if all of the conditions to the obligations of the Parties to
consummate the transactions contemplated hereby have not been satisfied or
waived by such date, on the third Business Day after the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than those conditions which by their
terms can only be satisfied on the date of the Closing) (the “Closing Date”). If
the Closing is consummated, the Target, the Merger Sub and the Company will be
deemed to have waived any of the conditions set forth in Article VI to the
extent not satisfied at or prior to the Closing.
 
2.4          Actions at the Closing.
 
(a)           The Target shall deliver the following to the Company:
(i) certificates representing the Target Shares, accompanied by stock powers
duly executed in blank or duly executed instruments of transfer and any other
documents that are necessary to transfer to the Company good and valid title to
the Target Shares free and clear of all liens; and (ii) the various
certificates, instruments and documents referred to in Section 6.2 to be
delivered by the Target. All certificates representing the Target Shares
surrendered to the Target shall be canceled after such delivery. Until
surrendered as contemplated by this Section 2.4, each such certificate
representing Target Shares (other than any certificate representing Dissenting
Shares) shall be deemed, from and after the Effective Time, to represent only
the right to receive the applicable Merger Shares in accordance with this
Agreement.

 
-9-

--------------------------------------------------------------------------------

 

(b)           The Company shall deliver the following to the Target: (i)
certificates representing the Merger Shares in accordance with Section 2.2; and
(ii) the various certificates, instruments and documents referred to in Section
6.3 to be delivered by the Company or the Merger Sub.
 
2.5          Effect on Capital Stock.
 
(a)           At the Effective Time, the Target Shares shall, except for with
respect to any Dissenting Shares, by virtue of the Merger and without any action
on the part of any Party or the holder thereof, automatically be canceled and
extinguished and converted into the right to receive the Merger Shares.
 
(b)           At the Effective Time, each share of the Merger Sub Common Stock
issued and outstanding immediately prior to the Effective Time shall be
converted into and exchanged for one validly issued, fully paid and
nonassessable share of common stock, no par value, of the Surviving Corporation.
 
(c)           Notwithstanding the foregoing, no fractional shares of Common
Stock shall be issued as part of the Merger Shares. All shares of Company Stock
issued to the holders of the Target Shares at the Effective Time pursuant to
this Section 2.5 shall be rounded to the nearest whole number.
 
(d)           Notwithstanding the foregoing, no amounts shall be payable at or
after the Effective Time with respect to any Dissenting Shares (as defined in
2.15) or any shares of Target Shares with respect to which dissenters’ rights
have not terminated. In the case of Dissenting Shares, payment shall be made in
accordance with 2.15 and Wyoming Law. In the case of any shares with respect to
which dissenters’ rights have not terminated as of the Effective Time, if such
Target Shares become Dissenting Shares, payment shall be made in accordance with
2.15 and Wyoming Law, and if, instead, the dissenters’ rights with respect to
such Target Shares irrevocably terminate after the Effective Time, such shares
shall be entitled only to receive the applicable Merger Shares upon delivery of
the certificate(s) representing the applicable Target Shares.
 
2.6          [Removed and reserved].
 
2.7          Certificate Legends.
 
The Merger Shares to be issued pursuant to this Article II shall not have been
registered and shall be characterized as “restricted securities” under the
federal securities laws, and under such laws such shares may be resold without
registration under the Securities Act only in certain limited circumstances.
Each certificate evidencing Merger Shares to be issued pursuant to this Article
II shall bear the following legend:

 
-10-

--------------------------------------------------------------------------------

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION WITHOUT AN
EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF LEGAL COUNSEL REASONABLY
ACCEPTABLE TO LANTIS LASER INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
2.8          Articles of Incorporation.
 
At the Effective Time, the Articles of Incorporation of the Target, as in effect
immediately prior to the Effective Time, shall be the Articles of Incorporation
of the Surviving Corporation until hereafter amended as provided by Wyoming Law.
 
2.9          Bylaws.
 
The Bylaws of the Surviving Corporation shall be the same as the Bylaws of the
Target immediately prior to the Effective Time.
 
2.10        Directors and Officers.
 
The directors and officers of the Target shall become the directors and officers
of the Company immediately after the Effective Time and shall hold office until
such time as their successors are elected and qualified. In addition, after the
Effective Time Stan Baron and Craig Gimbel, the current officers and directors
of Lantis Laser, Inc., a New Jersey corporation, and the wholly owned subsidiary
of the Company, shall remain in their current positions as officers and
directors of that subsididary and shall be responsible for the dental technology
business now being conducted by the Company.
 
2.11       Closing of Transfer Books.
 
At the Effective Time, each of the holders of the Target Shares shall cease to
have any rights as a stockholder of the Target (except as set forth in this
Agreement with respect to the Merger Shares), and the stock transfer books of
the Target shall be closed with respect to all Target Shares outstanding
immediately prior to the Effective Time. No further transfer of any such Target
Shares shall be made on such stock transfer books after the Effective Time. If,
after the Effective Time, a valid certificate previously representing any Target
Shares is presented to the Target, such certificate shall be canceled and
exchanged as provided in this Article II.

 
-11-

--------------------------------------------------------------------------------

 

2.12       Tax and Accounting Consequences.
 
It is intended by the parties hereto that the Merger shall constitute a reverse
triangular merger reorganization within the meaning of Section 368(a)(2)(E) of
the Code.
 
2.13       Additional Action.
 
The Surviving Corporation may, at any time after the Effective Time, take any
action, including executing and delivering any document, in the name and on
behalf of the Target, necessary to consummate the Merger and confirm the
effectiveness of the Merger, so long as such action is not inconsistent with
this Agreement.
 
2.14       Taking of Necessary Action; Further Action.
 
If, at any time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement and to vest the Surviving
Corporation with full right, title and possession to all assets, property,
rights, privileges, powers and franchises of the Target and the Merger Sub, the
officers and directors of the Target and the Merger Sub are fully authorized in
the name of their respective corporations or otherwise to take, and will take,
all such lawful and necessary action, so long as such action is not inconsistent
with this Agreement.
 
2.15       Dissenters’ Rights.
 
 Target Shares that have not been voted for approval of this Agreement or
consented thereto in writing and with respect to which a demand for payment and
appraisal have been properly made in accordance with Wyoming Law (“Dissenting
Shares”) will not be converted into the right to receive the Merger Shares
otherwise payable with respect to such Target Shares at or after the Effective
Time, but will be converted into the right to receive from the Surviving
Corporation such consideration as may be determined to be due with respect to
such Dissenting Shares pursuant to the laws of the State of Wyoming. If a holder
of Dissenting Shares (a “Dissenting Stockholder”) withdraws his or her demand
for such payment and appraisal or becomes ineligible for such payment and
appraisal, then, as of the Effective Time or the occurrence of such event of
withdrawal or ineligibility, whichever last occurs, such holder’s Dissenting
Shares will cease to be Dissenting Shares and will be converted into the right
to receive, and will be exchangeable for, the Merger Shares in accordance with
Section 2.2 of this Agreement. The Target will give the Company and Merger Sub
prompt notice of any demand received by the Target from a holder of Dissenting
Shares for appraisal of such Dissenting Stockholder’s Target Shares, and the
Company shall have the right to participate in all negotiations and proceedings
with respect to such demand. The Target agrees that, except with the prior
written consent of Target, or as required under Wyoming Law, it will not
voluntarily make any payment with respect to, or settle or offer or agree to
settle, any such demand for appraisal. Each Dissenting Stockholder who, pursuant
to the provisions of Wyoming Law, becomes entitled to payment of the value of
the Dissenting Shares will receive payment therefor but only after the value
therefor has been agreed upon or finally determined pursuant to such provisions.
Any portion of the Merger Shares that would otherwise have been payable with
respect to Dissenting Shares if such Target Shares were not Dissenting Shares
will be retained by the Company.

 
-12-

--------------------------------------------------------------------------------

 

ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE TARGET
 
Except as set forth in the Target Disclosure Letter attached to this Agreement
(the “Target Disclosure Letter”), the Target hereby represents and warrants to
the Company and the Merger Sub as follows:
 
3.1         Organization, Qualification and Corporate Power.
 
The Target is a corporation duly organized, validly existing and in corporate
good standing under the laws of the State of Wyoming. The Target is duly
qualified to conduct business and is in corporate good standing under the laws
of each jurisdiction in which the nature of its businesses or the ownership or
leasing of its properties requires such qualification, except where the failure
to be so qualified or in good standing would not have a Material Adverse Effect
on the Target. The Target has the corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it. The Target has furnished or made available to the Company true and
complete copies of its Articles of Incorporation and Bylaws, each as amended and
as in effect on the date hereof (hereinafter the “Target Charter” and “Bylaws”,
respectively). The Target is not in default under or in violation of any
provision of the Target Charter or Bylaws.
 
3.2          Capitalization.
 
The authorized capital stock of the Target consists of unlimited shares of
capital stock, no par value, of which 75,000,000 shares that are designated as
Common Stock are issued and outstanding and 3,000,000 share that are designated
as Series A preferred stock are issued and outstanding. Section 3.2 of the
Target Disclosure Letter sets forth a complete and accurate list of all
stockholders of the Target, indicating the number of Target shares held by each
stockholder and their respective addresses. All issued and outstanding shares of
the Target stock have been duly authorized and validly issued, and are fully
paid and nonassessable. All of the outstanding shares of common stock and other
outstanding securities of the Target have been duly and validly issued in
compliance with federal and state securities laws. There are no outstanding or
authorized subscriptions, options, warrants, plans or, except for this Agreement
and as contemplated by this Agreement, other agreements or rights of any kind to
purchase or otherwise receive or be issued, or securities or obligations of any
kind convertible into, any shares of capital stock or other securities of the
Target, and there are no dividends which have accrued or been declared but are
unpaid on the capital stock of the Target. There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Target. All of the issued and outstanding shares of the Target’s capital
stock are free and clear of any liens, pledges, encumbrances, charges,
agreements adversely effecting title to such shares or claims (other than those
created by virtue of this Agreement or by the Target), and the certificates
evidencing the ownership of such shares are in proper form for the enforcement
of the rights and limitations of rights pertaining to said shares which are set
forth in the Target Charter and Bylaws. All securities issued by the Target
through the date of this Agreement have been issued in compliance with all
federal and state securities laws including, without limitation, applicable
exemptions from any requirements for registration or qualification.

 
-13-

--------------------------------------------------------------------------------

 

3.3          Authorization of Transaction.
 
Subject to the Target Stockholder Approval (as defined below) of the Merger and
this Agreement, the Target has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery of this Agreement and, subject to the adoption of this Agreement
and the approval of the Merger by [two-thirds] of the votes represented by the
outstanding Target Shares entitled to vote on this Agreement and the Merger,
voting in accordance with the corporate laws of the State of Wyoming and the
Target Charter (the “Target Stockholder Approval”), the performance by the
Target of this Agreement and the consummation by the Target of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Target. This Agreement has been duly and
validly executed and delivered by the Target and, assuming the due
authorization, execution and delivery by the Target and the Merger Sub,
constitutes a valid and binding obligation of the Target, enforceable against
the Target in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally, and
except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
3.4          Noncontravention.
 
Subject to receipt of the Target Stockholder Approval, compliance with the
applicable requirements of the Securities Act and any applicable state
securities laws and the filing of the Articles of Merger as required by the
State of Wyoming, neither the execution and delivery of this Agreement by the
Target, nor the consummation by the Target of the transactions contemplated
hereby, will: (a) conflict with or violate any provision of the Target Charter
or the Bylaws; (b) require on the part of the Target any filing with, or any
permit, authorization, consent or approval of, any Governmental Entity, other
than (i) those required solely by reason of the Target’s participation in the
transactions contemplated hereby, (ii) those required to be made by the Company
or the Merger Sub, and (iii) any filing, permit, authorization, consent or
approval which if not made or obtained would not have a Material Adverse Effect
on the Target; (c) conflict with, result in a breach of, constitute (with or
without due notice or lapse of time or both) a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice, consent or waiver under, any contract listed
in Section 3.4 of the Target Disclosure Letter, except for any conflict, breach,
default, acceleration, right to accelerate, termination, modification,
cancellation, notice, consent or waiver that would not reasonably be expected to
have a Material Adverse Effect on the Target; (d) result in the imposition of
any Security Interest upon any assets of the Target; or (e) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Target,
any of its properties or assets, other than such conflicts, violations,
defaults, breaches, cancellations or accelerations referred to in clauses (a)
through (e) (inclusive) hereof which would not have a Material Adverse Effect on
the Target.

 
-14-

--------------------------------------------------------------------------------

 

3.5          Subsidiaries.
 
The Target does not have any direct or indirect subsidiaries or any equity
interest in any other firm, corporation, membership, joint venture, association
or other business organization other than its ownership of 49% of issued and
outstanding shares of TAG Minerals Zimbabwe (Pvt) Ltd.
 
3.6          Financial Statements.
 
Attached as Exhibit A is the unaudited balance sheet, statement of operations
and statement of cash flows as of March 30, 2011 (the “Balance Sheet Date”) and
unaudited balance sheets, statements of operations and statements of cash flows
for the years ended December 31, 2010 (since inception in 2010). Such financial
statements (collectively, the “Financial Statements”) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, fairly and accurately present the financial condition, results
of operations and cash flows of the Target as of the respective dates thereof
and for the periods referred to therein and are consistent with the books and
records of the Target; provided, however, that the Financial Statements referred
to above are subject to normal recurring year-end adjustments (which will not in
the aggregate be material).
 
3.7          Absence of Certain Changes.
 
Since the Balance Sheet Date, the Target has conducted its business as
ordinarily conducted consistent with past practice and there has not occurred
any change, event or condition (whether or not covered by insurance) that has
resulted in, or would reasonably be expected to result in any Material Adverse
Effect on the Target.
 
3.8          Undisclosed Liabilities.
 
The Target has no liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for (a) liabilities accrued, reflected, reserved against on the
Financial Statements, (b) liabilities which have arisen since the Balance Sheet
Date, in the ordinary course of business, (c) contractual or statutory
liabilities incurred in the ordinary course of business, and (d) liabilities
which would not have a Material Adverse Effect on the Target.

 
-15-

--------------------------------------------------------------------------------

 

3.9          Tax Matters.
 
The Target has timely (taking into account extensions of time to file) filed all
Tax Returns that it was required to file and all such Tax Returns were correct
and complete in all material respects. All Taxes that the Target is or was
required by law to withhold or collect have been duly withheld or collected and,
to the extent required, have been paid to the proper Governmental Entity or
deposited in accordance with the law.
 
3.10        Assets.
 
The Target has good and marketable title to or, in the case of leased assets, a
valid leasehold interest in, all tangible assets necessary for the conduct of
its businesses as presently conducted. No asset of the Target (tangible or
intangible) is subject to any Security Interest. All machinery and equipment is
in good condition and repair, normal wear and tear excepted. All leases of
personal property to which the Target is a party are fully effective and afford
the Target peaceful and undisturbed possession of the subject matter of the
lease. The Target is not in violation of any zoning, building, safety or
environmental ordinance, regulation or requirement or other law or rule
applicable to the operation of the owned or leased assets (the violation of
which would have a Material Adverse Effect on its business), nor has the Target
received any written notice of violation with which it has not complied.
 
3.11        Owned Real Property.
 
The Target does not own any real property.
 
3.12        Intellectual Property.
 
Section 3.12 of the Target Disclosure Letter is a true and complete list of (i)
all Intellectual Property presently owned or held by the Target and (ii) any
license agreements under which Target has access to any confidential information
used by the Target in its business (such licenses and agreements, collectively,
the “Intellectual Property Rights”) necessary for the conduct of the Target’s
business as conducted and as currently proposed to be conducted by the Target.
The Target owns, or has the right to use, free and clear of all Security
Interests, all of the Intellectual Property and the Intellectual Property
Rights. There are no outstanding options, licenses or agreements of any kind
relating to the Intellectual Property and the Intellectual Property Rights, nor
is the Target bound by or a party to any options, licenses or agreements of any
kind with respect to any of the Intellectual Property, the Intellectual Property
Rights and the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products. The Target has not
received any communications alleging that the Target has violated or, by
conducting its business as conducted and as currently proposed to be conducted
by the Target, violates any Third Party Intellectual Property Rights and to the
Target’s knowledge, the business as conducted and as currently proposed to be
conducted by the Target will not cause the Target to infringe or violate any
Third Party Intellectual Property Rights. There is no defect in the title to any
of the Intellectual Property or, to the extent that the Target has title to
Intellectual Property Rights to any Intellectual Property Rights. To the
Target’s knowledge, no officer, employee or director is obligated under any
contract (including any license, covenant or commitment of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would conflict or interfere with the performance of
such person’s duties as an officer, employee or director of the Target, the use
of such person’s best efforts to promote the interests of the Target or the
Target’s business as conducted or as currently proposed to be conducted by the
Target. No prior employer of any current or former employee of the Target has
any right, title or interest in the Intellectual Property and to the Target’s
knowledge, no person or entity has any right, title or interest in any
Intellectual Property. It is not and will not be with respect to the business as
currently proposed to be conducted necessary for the Target to use any
inventions of any of its employees made prior to their employment by the Target.

 
-16-

--------------------------------------------------------------------------------

 

3.13       Real Property Leases.
 
Section 3.13 of the Target Disclosure Letter lists all real property leased or
subleased to the Target. The Target has delivered or made available to the
Target correct and complete copies of the leases and subleases (as amended to
date) listed in Section 3.13 of the Target Disclosure Letter. With respect to
each lease and sublease listed in Section 3.13 of the Target Disclosure Letter:
 
(a)           the lease or sublease is legal, valid, binding, enforceable and in
full force and effect with respect to the Target and, to the Target’s knowledge,
is legal, valid, binding, enforceable and in full force and effect with respect
to each other party thereto, and will continue to be so following the Closing in
accordance with the terms thereof as in effect prior to the Closing (in each
case except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought);
 
(b)           the Target is not in breach or default under any such lease or
sublease and, to the Target’s knowledge, no other party to the lease or sublease
is in breach or default, and, no event has occurred which, with notice or lapse
of time, would constitute a breach or default or permit termination,
modification, or acceleration thereunder;
 
(c)           there are no oral agreements or forbearance programs in effect as
to the lease or sublease;
 
(d)           the Target has not received any written notice of any dispute with
regards to any lease or sublease; and
 
(e)           the Target has not assigned, transferred, conveyed, mortgaged,
deeded in trust or encumbered any interest in the leasehold or subleasehold.

 
-17-

--------------------------------------------------------------------------------

 

3.14       Contracts.
 
Section 3.14 of the Target Disclosure Letter lists the following written
arrangements (including, without limitation, written agreements) to which the
Target is a party:
 
(a)           any written arrangement (or group of related written arrangements)
for the lease of personal property from or to third parties providing for lease
payments in excess of $25,000 per annum including such lease arrangements with
purchase commitments or similar obligations known to the Target other than those
listed pursuant to Section 3.14 in excess of $25,000;
 
(b)          any written arrangement (or group other than Reseller Agreements)
of related written arrangements) for the licensing or distribution of software,
products or other personal property or for the furnishing or receipt of
services, (i) which involves more than the sum of $25,000 per annum, (ii) in
which the Target has granted rights to license, sublicense or copy, “most
favored nation” pricing provisions or exclusive marketing or distribution rights
relating to any products or territory or has agreed to purchase a minimum
quantity of goods or services or has agreed to purchase goods or services
exclusively from a certain party, and (iii) which calls for performance by the
Target that as of the date hereof has not been fully completed;
 
(c)           any written arrangement establishing a partnership or joint
venture;
 
(d)           any written arrangement (or group of related written arrangements)
under which it has created, incurred, assumed or guaranteed (or may create,
incur, assume or guarantee) indebtedness (including capitalized lease
obligations) involving more than $25,000 or under which it has imposed (or may
impose) a Security Interest on any of its assets, tangible or intangible;
 
(e)           a list of all parties to any written arrangement concerning
confidentiality, non-disclosure or noncompetition;
 
(f)           any written arrangement involving any of the stockholders of the
Target or their affiliates, as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (“Affiliates”);
 
(g)          any written arrangement under which the consequences of a default
or termination could have a Material Adverse Effect on the Target;
 
(h)          any other written arrangement (or group of related written
arrangements) either (i) involving (A) more than $25,000 and (B) performance by
the Target that as of the date hereof has not been fully completed, or (ii) not
entered into in the ordinary course of business;
 
(i)           any written arrangement under which the Target provides
maintenance or support services to any third party with regard to the Target’s
products and any written arrangement containing a commitment by the Target to
provide support for any such products for more than one year from the date of
this Agreement involving, in each case, more than $25,000 (other than
arrangements which by their terms permit the customer to extend such services
after the expiration of the initial one year term or Reseller Agreements);

 
-18-

--------------------------------------------------------------------------------

 

(j)           any written arrangement by which the Target has agreed to make
available any consulting, enablement consulting, or education services (i)
having a value in excess of $25,000 and (ii) providing for performance by the
Target that as of the date hereof has not been fully completed; and
 
(k)           any other material contract or agreement as such terms are defined
in Regulation S-K promulgated under the Securities Act, to which the Target is a
party.
 
The Target has delivered to or made available to the Company a correct and
complete copy of each written arrangement. With respect to each such written
arrangement so listed: (i) the written arrangement is legal, valid, binding and
enforceable and in full force and effect with respect to the Target and, to the
Target’s knowledge, the written arrangement is legal, valid, binding and is
enforceable and in full force and effect with respect to each other party
thereto (in each case except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting the enforcement of creditor’s rights generally, and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought); (ii) the written arrangement will continue to be legal, valid,
binding and enforceable and in full force and effect against the Target, and to
the Target’s knowledge against each other party thereto, immediately following
the Closing in accordance with the terms thereof (in each case except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor’s rights generally, and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought) as in effect prior to
the Closing; and (iii) the Target is not in breach or default, and, to the
Target’s knowledge, no other party thereto is in breach or default, and no event
has occurred which with notice or lapse of time would constitute a breach or
default or permit termination, modification, or acceleration, under the written
arrangement; except, in each case, for breaches, defaults and events that would
not have a Material Adverse Effect on the Target. The Target is not a party to
any oral contract, agreement or other arrangement which, if reduced to written
form, would be required to be listed in Section 3.14 of the Target Disclosure
Letter under the terms of this Section 3.14.
 
3.15       Insurance.
 
Section 3.15 of the Target Disclosure Letter lists each insurance policy
(including fire, theft, casualty, general liability, director and officer,
workers compensation, business interruption, environmental, product liability
and automobile insurance policies and bond and surety arrangements) to which the
Target is a party, a named insured, or otherwise the beneficiary of coverage at
any time within the past year. Section 3.15 of the Target Disclosure Letter
lists each person or entity required to be listed as an additional insured under
each such policy. Each such policy is in full force and effect and by its terms
and with the payment of the requisite premiums thereon will continue to be in
full force and effect following the Closing.

 
-19-

--------------------------------------------------------------------------------

 

The Target is not in breach or default, and does not anticipate being in breach
or default after Closing (including with respect to the payment of premiums or
the giving of notices) under any such policy, and no event has occurred which,
with notice or the lapse of time, would constitute such a breach or default or
permit termination, modification or acceleration, under such policy; except for
any breach, default, event, termination, modification or acceleration that would
not have a Material Adverse Effect on the Target; and the Target has not
received any written notice or to the Target’s knowledge, oral notice, from the
insurer disclaiming coverage or reserving rights with respect to a particular
claim or such policy in general. The Target has not incurred any material loss,
damage, expense or liability covered by any such insurance policy for which it
has not properly asserted a claim under such policy.
 
3.16       Litigation.
 
(a)           There are no: (i) unsatisfied judgments, orders, decrees,
stipulations or injunctions; or (ii) claims, complaints, actions, suits,
proceedings or hearings or, to the Target’s knowledge, investigations in or
before any Governmental Entity or any arbitrator or to the Target’s knowledge
expected to be before any Governmental Entity or any arbitrator; to which the
Target, any officer, director, employee or agent of the Target (in such person’s
capacity as an officer, director, employee or agent of the Target and not
personally) is or was (for the two years prior to and including the date hereof)
a party or, to the knowledge of the Target, is threatened to be made a party.
 
(b)           There are no material agreements or other documents or instruments
settling any claim, complaint, action, suit or other proceeding against the
Target.
 
3.17       Legal Compliance; Restrictions on Business Activities.
 
The Target and the conduct and operation of its business are in material
compliance with each law (including rules, regulations and requirements
thereunder) of any federal, state, local or foreign government or any
Governmental Entity which (a) affects or relates to this Agreement or the
transactions contemplated hereby or (b) is applicable to the Target or its
business, except where such non-compliance would not reasonably be expected to
have a Material Adverse Effect on the Target. There is no agreement, judgment,
injunction, order or decree binding upon the Target which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any current or future business practice of the Target, as currently contemplated
by the Target, and any acquisition of property of the Target or the conduct of
business by the Target as currently conducted or proposed to be conducted.

 
-20-

--------------------------------------------------------------------------------

 

3.18       Employees.
 
(a)           To the Target’s knowledge, no employee has any plans to terminate
employment with the Target within six months of the date hereof. The Target is
not a party to or bound by any collective bargaining agreement, nor has it
experienced any material strikes, grievances, claims of unfair labor practices
or other collective bargaining disputes. The Target has no knowledge of any
organizational effort made or threatened, either currently or within the past
two years, by or on behalf of any labor union with respect to employees of the
Target. The Target is in compliance in all material respects with all currently
applicable laws and regulations respecting wages, hours, occupational safety, or
health, fair employment practices, and discrimination in employment terms and
conditions, and is not engaged in any unfair labor practice except, in each
case, where such practice or failure to comply would not reasonably be expected
to have a Material Adverse Effect. There are no pending claims against the
Target under any workers compensation plan or policy or for long term
disability. There are no proceedings pending or, to the Target’s knowledge,
threatened, between the Target and its employees, which proceedings have or
would reasonably be expected to have a Material Adverse Effect on the Target.
 
(b)           Section 3.18 of the Target Disclosure Letter contains a list of
employees whose employment has been terminated by the Target in the ninety (90)
days prior to Closing; including the name, address, date and reason for such
termination.
 
3.19       Employee Benefits.
 
(a)           Section 3.19(a) of the Target Disclosure Letter contains a
complete and accurate list of all Employee Benefit Plans maintained, or
contributed to, by the Target, or any ERISA Affiliate. Complete and accurate
copies of (i) all such Employee Benefit Plans which have been reduced to
writing, (ii) written summaries of all such unwritten Employee Benefit Plans,
(iii) all related trust agreements, insurance contracts and summary plan
descriptions and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R
for the last three plan years (or such shorter period with respect to which the
Target or any ERISA Affiliate has an obligation file Form 5500) for each
Employee Benefit Plan, have been delivered or made available to the Target. Each
Employee Benefit Plan has been administered in all material respects in
accordance with its terms and each of the Target, and the ERISA Affiliates has
met its obligations in all material respects with respect to such Employee
Benefit Plan and has made all required contributions thereto within the time
frames as prescribed by ERISA and the Code. The Target and all Employee Benefit
Plans are in material compliance with the currently applicable provisions of
ERISA and the Code and the regulations thereunder.
 
(b)           To the Target’s knowledge, there are no investigations by any
Governmental Entity, termination proceedings or other claims (except claims for
benefits payable in the normal operation of the Employee Benefit Plans and
proceedings with respect to qualified domestic relations orders), suits or
proceedings against or involving any Employee Benefit Plan or asserting any
rights or claims to benefits under any Employee Benefit Plan that could give
rise to any material liability.

 
-21-

--------------------------------------------------------------------------------

 

(c)           All the Employee Benefit Plans that are intended to be qualified
under Section 401(a) of the Code have received determination letters from the
Internal Revenue Service to the effect that such Employee Benefit Plans are
qualified and the plans and the trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, or the
remedial amendment period for requesting such determination has not yet expired,
no such determination letter has been revoked and revocation has not been
threatened, and no such Employee Benefit Plan has been amended since the date of
its most recent determination letter or application therefor in any respect, and
no act or omission has occurred, that would adversely affect its qualification.
 
(d)           Neither the Target nor any ERISA Affiliate has ever maintained an
Employee Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.
 
(e)           At no time has the Target or any ERISA Affiliate been obligated to
contribute to any “multi-employer plan” (as defined in Section 4001(a)(3) of
ERISA).
 
(f)           There are no unfunded obligations under any Employee Benefit Plan
providing benefits after termination of employment to any employee of the Target
(or to any beneficiary of any such employee), including but not limited to
retiree health coverage and deferred compensation, but excluding continuation of
health coverage required to be continued under Section 4980B of the Code and
insurance conversion privileges under federal or state law.
 
(g)           No act or omission has occurred and no condition exists with
respect to any Employee Benefit Plan maintained by the Target or any ERISA
Affiliate that would subject the Target or any ERISA Affiliate to any material
fine, penalty, tax or liability of any kind imposed under ERISA or the Code.
 
(h)           No Employee Benefit Plan is funded by, associated with, or related
to a “voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code.
 
(i)            No Employee Benefit Plan, plan documentation or agreement,
summary plan description or other written communication distributed generally to
employees by its terms prohibits the Target from amending or terminating any
such Employee Benefit Plan.
 
(j)            Section 3.19(j) of the Target Disclosure Letter discloses each:
(i) agreement with any director, executive officer or other key employee of the
Target (A) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving the Target of the nature
of any of the transactions contemplated by this Agreement, (B) providing any
term of employment or compensation guarantee, or (C) providing severance
benefits or other benefits after the termination of employment of such director,
executive officer or key employee; (ii) agreement, plan or arrangement under
which any person may receive payments from the Target that may be subject to the
tax imposed by Section 4999 of the Code or included in the determination of such
person’s “parachute payment” under Section 280G of the Code; and (iii) agreement
or plan binding the Target, including, without limitation, any option plan,
stock appreciation right plan, restricted stock plan, stock purchase plan,
severance benefit plan, or any Employee Benefit Plan, any of the benefits of
which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement.

 
-22-

--------------------------------------------------------------------------------

 

3.20       Permits.
 
Section 3.20 of the Target Disclosure Letter sets forth a list of all material
Permits issued to or held by the Target. Such listed Permits are the only
Permits that are required for the Target to conduct its business as presently
conducted, except for those the absence of which would not have a Material
Adverse Effect on the Target. Each such Permit is in full force and effect and
to the Target’s knowledge, no suspension or cancellation of such Permit is
threatened and there is no basis for believing that such Permit will not be
renewable upon expiration. Each such Permit will continue in full force and
effect following the Closing.
 
3.21       Brokers’ Fees.
 
The Target has no liability or obligation to pay any fees or commissions to any
broker, investment banking firm, finder or agent with respect to the
transactions contemplated by this Agreement.
 
3.22       Books and Records.
 
The minute books and other similar records of the Target contain true and
complete records of all material actions taken at any meetings of the Board of
Directors or any committee thereof and of all written consents executed in lieu
of the holding of any such meetings.
 
3.23       Banking Relationships and Investments.
 
Section 3.23 of the Target Disclosure Letter sets forth an accurate, correct and
complete list of all banks and financial institutions in which the Target has an
account, deposit, safe-deposit box or borrowing relationship, factoring
arrangement or other loan facility or relationship, including the names of all
persons authorized to draw on those accounts or deposits, or to borrow under
loan facilities, or to obtain access to such boxes. The Target Disclosure Letter
sets forth an accurate, correct and complete list of all certificates of
deposit, debt or equity securities and other investments owned, beneficially or
of record, by the Target (the “Investments”). The Target has good and legal
title to all Investments.
 
3.24       Environmental Protection.
 
No substances that are defined by any Governmental Entity concerning the
environment as toxic materials, hazardous wastes or hazardous substances
(including without limitation any asbestos, oils, petroleum-derived compound or
pesticides) (collectively, “Hazardous Materials”) are or have been located in,
on or about any of the Target’s leased real property. The Target’s leased real
property has not been used for the storage, manufacture or disposal of Hazardous
Materials, and the Target has not used, or provided permission to others to use,
its leased real property for the storage, manufacture or disposal of Hazardous
Materials. Specifically, but without limitation, there are and have been no
storage tanks located on any of the Target’s leased real property. No Hazardous
Materials have been transported off site from the Target’s leased real property.

 
-23-

--------------------------------------------------------------------------------

 

3.25       Dissenting Shares.
 
No holder of Target Shares who, pursuant to Wyoming Law or any successor
provision, has the right to dissent to the Merger and demand payment for such
Target Shares, has dissented and demanded payment for the fair value of such
Target Shares in accordance with Wyoming Law in connection with the Merger,
including any such holder that subsequently has withdrawn, failed to perfect or
otherwise lost such holder’s right to such payment.
 
3.26       Target Action.
 
The Board of Directors of the Target has (i) determined that the Merger is fair
and in the best interests of the Target and its stockholders, (ii) adopted this
Agreement in accordance with the provisions of the corporate laws of the State
of Wyoming, as applicable, and (iii) directed that this Agreement and the Merger
be submitted to the stockholders for their adoption and approval and resolved to
recommend that the stockholders vote in favor of the adoption of this Agreement
and the approval of the Merger.
 
3.27       Access to Information.
 
Until the Closing, the Target will allow the Company and its agents reasonable
access to the files, books, records and offices of the Target, including,
without limitation, any and all information relating to the Target’s taxes,
commitments, contracts, leases, licenses, and real, personal and intangible
property and financial condition. The Target will cause its accountants to
cooperate with the Company and its agents in making available all financial
information reasonably requested, including without limitation the right to
examine all working papers pertaining to all financial statements prepared or
audited by such accountants.
 
3.28       Disclosure.
 
No representation or warranty by the Target contained in this Agreement,
including any statement contained in the Target Disclosure Letter or any Closing
Document contains any untrue statement of a material fact or omits to state any
material fact necessary, in light of the circumstances under which it was made,
in order to make the statements herein not misleading.

 
-24-

--------------------------------------------------------------------------------

 

ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE MERGER SUB
 
Each of the Company and the Merger Sub, jointly and severally, represents and
warrants to the Target that, as of the date hereof, the statements contained in
this Article IV are true and correct, except as set forth in the schedule
provided by the Target and the Merger Sub to the Company and attached hereto
(the “The Company Disclosure Letter”):
 
4.1          Organization.
 
Each of the Company and the Merger Sub is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation.
Each of the Company and the Merger Sub is duly qualified to conduct business and
is in corporate good standing under the laws of each jurisdiction in which the
nature of its businesses or the ownership or leasing of its properties requires
such qualification, except where the failure to be so qualified or in good
standing would not have a Material Adverse Effect on the Company or the Merger
Sub. Each of the Company and the Merger Sub has the corporate power and
authority to carry on the business in which it is engaged and to own and use the
properties owned and used by it. The Company and the Merger Sub have each
furnished or made available to the Company true and complete copies of its
Articles of Incorporation and Bylaws, each as amended and as in effect on the
date hereof. Neither the Company nor the Merger Sub is in default under or in
violation of any provision of its Articles of Incorporation, or Bylaws, as
amended.
 
4.2          Capitalization.
 
The authorized capital stock of the Company consists of 1,000,000,000 shares of
Company Stock, of which 165,000,000 shares are or will be issued and outstanding
at or immediately prior to Closing. All of the issued and outstanding shares of
Company Stock are duly authorized, validly issued, fully paid, nonassessable and
free of all preemptive rights. All of the outstanding shares of Company Stock
and other securities of the Company have been duly and validly issued in
compliance with federal and state securities laws. The authorized capital stock
of the Merger Sub consists of 1,000 shares of common stock, $.001 per share par
value, all of which are issued and outstanding. All of the issued and
outstanding shares of capital stock of Merger Sub are duly authorized and
validly issued, and fully paid and nonassessable, and were issued in compliance
with all applicable laws. There are no outstanding or authorized subscriptions,
options, warrants, plans or, except for this Agreement and as contemplated by
this Agreement, other agreements or rights of any kind to purchase or otherwise
receive or be issued, or securities or obligations of any kind convertible into,
any shares of capital stock or other securities of the Company or Merger Sub,
and there are no dividends which have accrued or been declared but are unpaid on
the capital stock of the Company or Merger Sub.

 
-25-

--------------------------------------------------------------------------------

 

4.3          Authorization of Transaction.
 
Each of the Company and the Merger Sub has the corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement and the performance of this Agreement
and the consummation of the transactions contemplated hereby by the Company and
the Merger Sub (including the Merger) have been duly and validly authorized by
all necessary corporate action on the part of the Company and the Merger Sub
(including the sole stockholder of Merger Sub). This Agreement has been duly and
validly executed and delivered by the Company and the Merger Sub and, assuming
the due authorization, execution and delivery by the Company, constitutes a
valid and binding obligation of the Company and the Merger Sub, enforceable
against them in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally, and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought.
 
4.4          Noncontravention.
 
Subject to compliance with the applicable requirements of the Securities Act and
any applicable state securities laws, the Exchange Act and the filing of the
Articles of Merger as required by Nevada Law, neither the execution and delivery
of this Agreement, nor the consummation by the Company or the Merger Sub of the
transactions contemplated hereby or thereby, will: (a) conflict with or violate
any provision of the Articles of Incorporation or Bylaws of the Company or the
Merger Sub; (b) require on the part of the Company or the Merger Sub any filing
with, or any permit, authorization, consent or approval of, any Governmental
Entity, other than those (i) required solely by reason of the Company’s
participation in the transactions contemplated hereby or (ii) to be made by the
Target or (iii) any filing, permit, authorization, consent or approval which, if
not made or obtained, would not have a Material Adverse Effect on the Company;
(c) conflict with, result in breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of, create
in any party any right to accelerate, terminate, modify or cancel, or require
any notice, consent or waiver under, any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, Security Interest or other arrangement to
which the Company or the Merger Sub is a party or by which either is bound or to
which any of their assets are subject, except for any conflict, breach, default,
acceleration, right to accelerate, termination, modification, cancellation,
notice, consent or waiver that would not reasonably be expected to have a
Material Adverse Effect on the Company or the Merger Sub; (d) result in the
imposition of any Security Interest upon any assets of the Company or the Merger
Sub; or (e) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Company or the Merger Sub or any of their
properties or assets, except for any violation that would not have a Material
Adverse Effect on the Company or the Merger Sub.

 
-26-

--------------------------------------------------------------------------------

 

4.5          Reports and Financial Statements.
 
The Company has filed all forms, reports, schedules, registration statements,
proxy statements and other documents (including any document required to be
filed as an exhibit thereto) required to be filed by the Company with the
Securities and Exchange Commission (“SEC”) on a timely basis, and has made
available to the Company such forms, reports and documents in the form filed
with the SEC. All such required forms, reports, schedules, registration
statements, proxy statements and other documents (including those that the
Company may file subsequent to the date hereof) are referred to herein as the
“SEC Reports.” As of their respective dates, the SEC Reports (including, without
limitation, any financial statements or schedules included or incorporated by
reference therein) (i) were prepared in accordance with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Reports and (ii) did
not at the time they were filed (or if amended or superseded by a filing prior
to the date of this Agreement, then on the date of such filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. Except as
disclosed in the Company Disclosure Letter, the SEC Reports filed by the Company
and publicly available prior to the date of this Agreement, as of the date
hereof, there has not been any Material Adverse Effect with respect to the
Company that would require disclosure under the Securities Act.
 
4.6          Undisclosed Liabilities.
 
The Company has no liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for (a) liabilities accrued, reflected, reserved against on the
Financial Statements, (b) liabilities which have arisen since the Balance Sheet
Date, in the ordinary course of business, (c) contractual or statutory
liabilities incurred in the ordinary course of business, the aggregate when
combined with those shown in the Financial Statements shall not exceed $25,000,
and (d) liabilities which would not have a Material Adverse Effect on the
Company.
 
4.7          Litigation.
 
There are no suits, arbitrations, actions, claims, complaints, grievances, or to
the Company’s knowledge, investigations or proceedings pending or, to the
Company’s knowledge, threatened against Company or its subsidiaries that, if
resolved against Company or its subsidiaries could be reasonably expected to
have a Material Adverse Effect on the Company, or the Company’s or the Merger
Sub’s ability to consummate the transactions contemplated by this Agreement.

 
-27-

--------------------------------------------------------------------------------

 

4.8          Legal Compliance; Restrictions on Business Activities.
 
The Company and Merger Sub and the conduct and operation of their business are
in material compliance with each law (including rules, regulations and
requirements thereunder) of any federal, state, local or foreign government or
any Governmental Entity which (a) affects or relates to this Agreement or the
transactions contemplated hereby or (b) is applicable to the Company or the
Merger Sub or their respective businesses, except, in each case, where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect on the Company or the Merger Sub. There is no agreement, judgment,
injunction, order or decree binding upon the Company or the Merger Sub which has
or would reasonably be expected to have the effect of prohibiting or materially
impairing any current or future business practice of the Company or the Merger
Sub, as currently contemplated by the Company or the Merger Sub, and any
acquisition of property of the Company or the Merger Sub or the conduct of
business by the Company and the Merger Sub as currently conducted or proposed to
be conducted.
 
4.9          Merger Shares.
 
The Merger Shares have been duly authorized and, when issued in consideration
for the conversion of the Company Shares, as a result of the Merger and pursuant
to the terms hereof, will be validly issued, fully paid and non-assessable, and
not subject to any liens, pledges, charges, encumbrances, restrictions of any
kind, preemptive rights or any other rights or interests of third parties or any
other encumbrances, except for applicable securities law restrictions on
transfer, including those imposed by Regulation D or Section 4(2) of the
Securities Act and Rule 144 promulgated under the Securities Act and under
applicable “blue sky” state securities laws. Assuming that all of the holders of
Target Shares are “accredited investors,” as such term is defined in Regulation
D promulgated under the Securities Act, and that all such Persons have complied
with all of the terms and conditions of this Agreement, the offer and sale of
the Merger Shares under this Agreement will be exempt from the registration
requirements of the Securities Act and in compliance with all federal and state
securities laws.
 
4.10        Business of the Merger Sub.
 
The Merger Sub is not and has never been a party to any material agreements and
has not conducted any activities other than in connection with the organization
of the Merger Sub, the issuance of the Merger Sub Common Stock, the negotiation
and execution of this Agreement and the consummation of the transactions
contemplated hereby. The Merger Sub has not incurred or assumed any expenses or
liabilities prior to the Closing.
 
4.11       Company Action.
 
The Board of Directors of the Company and the Merger Sub have (a) determined
that the Merger is fair and in the best interests of the Company and the Merger
Sub, and each of their stockholders, and (b) adopted this Agreement in
accordance with the provisions of the Articles of Incorporation and the Bylaws
of each of the Merger Sub and the Company, as the case may be, and the corporate
laws of the State of Wyoming and the State of Nevada, respectively. No other
corporate action (including stockholder action) is required to be taken by the
Company or the Merger Sub in connection with the consummation of the Merger and
the transactions contemplated by this Agreement.

 
-28-

--------------------------------------------------------------------------------

 

4.12        Absence of Certain Changes.
 
Since December 31, 2010, the Company has conducted its business as ordinarily
conducted consistent with past practice and there has not occurred any change,
event or condition (whether or not covered by insurance) that has resulted in,
or would reasonably be expected to result in any Material Adverse Effect on the
Company.
 
4.13       Brokers’ Fees.
 
Neither the Company nor the Merger Sub has any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
 
4.14       Qualification as a Reorganization.
 
Neither the Company nor the Merger Sub has any plan or intention to both (a)
discontinue (or cause the Surviving Corporation to discontinue) the historic
business of the Surviving Corporation (assuming that the business of the Company
as of the date of the Merger is the Surviving Corporation’s historic business)
and (b) cease (or cause the Surviving Corporation to cease) to use a significant
portion of the Surviving Corporation’s historic business assets in a trade or
business (assuming that the assets of the Company as of the date of the Merger
constitute the Surviving Corporation’s historic business assets). Neither the
Company nor the Merger Sub has any plan or intention to cause the Surviving
Corporation to dispose of assets following the Merger such that after the Merger
the Surviving Corporation will no longer continue to hold (as such term is used
in Code Section 368(a)(2)(E)(i)) substantially all of its assets and the assets
of the Merger Sub. For purposes of the foregoing, the term “substantially all”
means at least 90 percent of the fair market value of the net assets and at
least 70 percent of the fair market value of the gross assets of the Merger Sub
and the Surviving Corporation.
 
4.15       Disclosure.
 
No representation or warranty by the Company or the Merger Sub contained in this
Agreement, including any statement contained in the Company Disclosure Letter,
or any Closing Document contains any untrue statement of a material fact or
omits to state any material fact necessary, in light of the circumstances under
which it was made, in order to make the statements herein not misleading.
 
4.16       Absence of Plans.
 
Since December 31, 2010, the Board of Directors of the Company has not
authorized any recapitalization, reclassification, spin-off, stock split, stock
combination, stock or extraordinary cash dividend, or reverse split with respect
to the Company Stock.

 
-29-

--------------------------------------------------------------------------------

 

4.17       Tax Matters.
 
(a)           The Company (and any consolidated group for tax purposes of which
the Company has been a member) has timely (taking into account extensions of
time to file) filed all Tax Returns that it was required to file. All such Tax
Returns were correct and complete in all material respects. All Taxes owed by
the Company, or for which the Company may be liable (whether or not shown on any
Tax Return), have been or will be timely paid. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made by an authority in a jurisdiction where the Company
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. There are no Security Interests on any of the assets of the
Company that arose in connection with any failure (or alleged failure) to pay
any Tax.
 
(b)           The Company has withheld or collected and paid or deposited in
accordance with law all Taxes required to have been withheld or collected and
paid or deposited by the Company in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party.
 
(c)           There is no dispute or claim concerning any Tax liability of the
Company either (i) claimed or raised by any authority in writing or (ii) as to
which the Company has knowledge.
 
(d)          The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time nor has any such waiver or extension
been required with respect to a Tax assessment or deficiency.
 
(e)           The Company is in control of Merger Sub within the meaning of
Section 368(c) of the Code.
 
(f)           The Merger Sub is a newly-formed corporation and does not have
(nor has it ever had) more than nominal assets.
 
4.18       Assets.
 
The Company has good and marketable title to or, in the case of leased assets, a
valid leasehold interest in, all tangible assets necessary for the conduct of
its businesses as presently conducted. No asset of the Company (tangible or
intangible) is subject to any Security Interest. All machinery and equipment is
in good condition and repair, normal wear and tear excepted. All leases of real
or personal property to which the Company is a party are fully effective and
afford the Company peaceful and undisturbed possession of the subject matter of
the lease. The Company is not in violation of any zoning, building, safety or
environmental ordinance, regulation or requirement or other law or rule
applicable to the operation of the owned or leased assets (the violation of
which would have a Material Adverse Effect on its business), nor has the Company
received any written notice of violation with which it has not complied.

 
-30-

--------------------------------------------------------------------------------

 

4.19       Owned Real Property.
 
The Company does not own any real property.
 
4.20       Intellectual Property.
 
The Company does not own any Intellectual Property. There are no outstanding
options, licenses or agreements of any kind relating to the Intellectual
Property and the Intellectual Property Rights, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to any of
the Intellectual Property, the Intellectual Property Rights and the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person. The
Company has not received any communications alleging that the Company has
violated or, by conducting its business as conducted and as currently proposed
to be conducted by the Company, violates any Third Party Intellectual Property
Rights and to the Company’s knowledge, the business as conducted and as
currently proposed to be conducted by the Company will not cause the Company to
infringe or violate any Third Party Intellectual Property Rights. To the
Company’s knowledge, no officer, employee or director is obligated under any
contract (including any license, covenant or commitment of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would conflict or interfere with the performance of
such person’s duties as an officer, employee or director of the Company, the use
of such person’s best efforts to promote the interests of the Company or the
Company’s business as conducted or as currently proposed to be conducted by the
Company.
 
4.21       Permits.
 
Section 4.21 of the Company Disclosure Letter sets forth a list of all material
Permits issued to or held by the Company. Such listed Permits are the only
Permits that are required for the Company to conduct its business as presently
conducted, except for those the absence of which would not have a Material
Adverse Effect on the Company. Each such Permit is in full force and effect and
to the Company’s knowledge, no suspension or cancellation of such Permit is
threatened and there is no basis for believing that such Permit will not be
renewable upon expiration. Each such Permit will continue in full force and
effect following the Closing.

 
4.22       Access to Information.
 
Until the Closing, Company will allow the Company and its agents reasonable
access to the files, books, records and offices of the Company and Merger Sub,
including, without limitation, any and all information relating to the Company’s
taxes, commitments, contracts, leases, licenses, and real, personal and
intangible property and financial condition. Company will cause its accountants
to cooperate with the Company and its agents in making available all financial
information reasonably requested, including without limitation the right to
examine all working papers pertaining to all financial statements prepared or
audited by such accountants.

 
-31-

--------------------------------------------------------------------------------

 

4.23       Books and Records.
 
The minute books and other similar records of the Company contain true and
complete records of all material actions taken at any meetings of the Board of
Directors or any committee thereof and of all written consents executed in lieu
of the holding of any such meetings.
 
ARTICLE V

 
COVENANTS
 
5.1          Best Efforts.
 
Each of the Parties shall use its best efforts, to the extent commercially
reasonable, to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement.
 
5.2          Securities Laws.
 
(a)           Prior to the Closing, the Target shall assure that all of its
stockholders are “accredited investors” pursuant to Regulation D promulgated
under the Securities Act.
 
(b)           The Company, the Merger Sub, and the Surviving Corporation shall
take such steps as may be necessary to comply with the securities and blue sky
laws of all jurisdictions which are applicable to the issuance of the Target
Stock in connection with the Merger. The Company shall use its best efforts, to
the extent commercially reasonable, to assist the Target as may be necessary to
comply with such securities and blue sky laws.
 
(c)           So long as the Company or any successor entity has securities
registered under Securities Act of 1933, as amended (including the rules and
regulations promulgated thereunder, the “Securities Act”), or the Exchange Act,
the Company or such successor entity shall file all reports required to be filed
by it under the Securities Act and the Exchange Act, all to the extent required
pursuant to Rule 144 to enable stockholders who exchange Target Shares for
Company Stock pursuant to the terms of this Agreement to sell Company Stock
pursuant to Rule 144 adopted by the Securities and Exchange Commission under the
Securities Act (as such rule may be amended from time to time) or any similar
rule or regulation hereafter adopted by the Securities and Exchange Commission.
 
(d)           If at any time after the Effective Time, the Company takes or
fails to comply with its obligations under the immediately preceding paragraph
(c), or if the Rule 144 is not available to the stockholders who exchange Target
Shares for Company Stock pursuant to the terms of this Agreement as a result of
any action taken or not taken by the Company, then the Company shall enter into
a registration rights agreement with each such stockholder in form and substance
reasonably acceptable to the Target and such stockholder.

 
-32-

--------------------------------------------------------------------------------

 

5.3          Reorganization.
 
Except for the transactions contemplated by this Agreement neither the Company
nor the Merger Sub will take any action, or cause the Surviving Corporation to
take any action, which would have the result of disqualifying the Merger as a
reorganization pursuant to Section 368(a)(2)(E) of the Code. In addition,
neither the Company nor the Merger Sub will adopt any position (or cause the
Surviving Corporation to adopt any position) which is inconsistent with the
treatment of the Merger as a tax-free reorganization.
 
5.4           Reasonable Commercial Efforts and Further Assurances.
 
Each Party, at the reasonable request of another Party, and as soon as
practicable, shall execute and deliver at the requesting Party’s expense such
other instruments and do and perform such other acts and things as may be
necessary or desirable for effecting completely the consummation of this
Agreement and the transactions contemplated hereby.
 
5.5          Indemnification.
 
All rights to indemnification and advancement of expenses existing in favor of
those Persons who are or were directors, officers, agents or employees of the
Company (the “Indemnified Persons”) for acts and omissions occurring prior to
the Effective Time, as provided in the Company’s Articles of Incorporation or
by-laws (in each case as in effect as of the date of this Agreement), shall
survive the Merger and shall be fully complied with by Company and the Surviving
Corporation, to the fullest extent permitted by Wyoming Law and Nevada Law, as
applicable.
 
5.6          Officers and Directors of the Company.
 
The Company agrees that it shall take all actions necessary to ensure that,
effective as of the Effective Time, the officers and directors of Company shall
be as set forth on Exhibit B.
 
5.7          Employment of Stan Baron.
 
The Company and the Target agree that for a period of three (3) years after the
Closing Date, Stan Baron shall be employed as President and CEO of Lantis Laser,
Inc., the Company’s wholly-owned subsidiary that will conduct the current dental
technology business now being conducted by the Company, pursuant to an
employment agreement that will provide for (i) payment in the first year after
the Closing Date a base salary at a rate of $180,000 per year; (ii) an increase
in base salary for the second year of up to an additional $18,000, as determined
by the Board of Directors of the Company; (iii) entitled to an annual bonus up
to 50% of his annual base salary each year, as determined by the Board of
Directors of the Company; and (iv) reimbursed for reasonable expenses relating
to the lease and maintenance of one automobile. The Company and the Target
further agree that Craig Gimbel shall have an employment agreement to employ him
as Vice President of Clinical Affairs with the same terms as set forth above for
Stan Baron with the exception that his annual base salary shall be $120,000. The
Target agrees that any salary not paid under this section 5.7 shall be accrued
and shall be convertible, at the discretion of Stan Baron and Craig Gimbel, into
shares of the Company at a conversion rate equal to the average 30 day bid price
for the Common Stock immediately prior to the date of notice of conversion being
sent to the Company.

 
-33-

--------------------------------------------------------------------------------

 

5.8          Target Payment upon Execution of this Agreement.
 
The Target covenants and agrees that upon its execution of this Agreement it
shall loan to the Company not less than $20,000 within 20 days from the date of
Closing to meet current payment obligations, said loan to be on terms that are
mutually agreeable to the Target and the Company
 
5.9          Conversion of Accrued Salary
 
The Company's current officers and directors, Stanley Baron and Craig Gimbel,
agree to convert their outstanding note from the Company for their accrued
salaries and interest on such unpaid salaries due to them under the terms of
their respective employment agreements with the Company in return for a cashless
option to purchase shares in the Company post merger with the Target at the
fixed purchase price of seven and one-half cents ($0.075) per common share for a
period of five (5) years from the Effective Date or 14,400,000 options at an
exercise price of $0.075.
 
5.10        Repayment of Loan Accounts
 
The loan accounts of Stan Baron and Craig Gimbel in the Company, amounting to a
total of approximately $150,000 as of December, 31, 2010 will be repaid by
Messrs. Baoo at the rate of 5% of any funding, whether debt or equity, received
by the Company or 5% of net revenue of the company. Stan Baron and Craig Gimbel
have the right to convert any amounts outstanding and due to them at $0.075 per
share at any time at their sole discretion.
 
ARTICLE VI
 
CONDITIONS TO CONSUMMATION OF MERGER
 
6.1          Conditions to Each Party’s Obligations.
 
The respective obligations of each Party to consummate the Merger and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions unless any such condition is waived, in writing, by the
other Party:
 
(a)           this Agreement and the Merger shall have received the Target
Stockholder Approval;

 
-34-

--------------------------------------------------------------------------------

 

(b)           the Company and the Target shall be satisfied that the issuances
of Company Stock in the transaction shall be exempt under Regulation D of the
Securities Act and Section 4(2) of the Securities Act;
 
(c)           no temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
Merger shall have been issued, nor shall any proceeding brought by any
Governmental Entity, seeking any of the foregoing be pending; nor shall there be
any action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to the Merger which makes the consummation of the
Merger illegal; and
 
(d)           no proceeding in which the Company, the Target or the Merger Sub
shall be a debtor, defendant or party seeking an order for its own relief or
reorganization shall have been brought or be pending by or against the Company,
the Target or the Merger Sub under any United States or state bankruptcy or
insolvency law.
 
6.2          Conditions to Obligations of the Company and the Merger Sub.
 
The obligation of each of the Company and the Merger Sub to consummate the
Merger is subject to the satisfaction of the following additional conditions,
unless any such condition is waived, in writing, by the Company:
 
(a)           this Agreement and the Merger shall have been approved and adopted
by the Target Stockholders;
 
(b)           the Target shall have obtained all of the waivers, permits,
consents, assignments, approvals or other authorizations, and effected all of
the registrations, filings and notices, referred to in the Target Disclosure
Letter, except for any which if not obtained or effected would not have a
Material Adverse Effect on the Target or on the ability of the Parties to
consummate the transactions contemplated by this Agreement;
 
(c)           the representations and warranties of the Target set forth in
Article III shall be true and correct as of the Closing Date, except for
representations and warranties made as of a specified date, which shall be true
and correct as of such date;
 
(d)           the Target shall have performed or complied with, in all material
respects, its agreements and covenants required to be performed or complied with
under this Agreement as of or prior to the Effective Time;
 
(e)           the Company and the Merger Sub shall have received from the
Secretary of the Target a certificate (i) certifying the Target Charter,
(ii) certifying the Bylaws of the Target, (iii) certifying the resolutions of
the Board of Directors of the Target, (vi) certifying the resolutions of the
stockholders of the Target, and (v) attesting to the incumbency of the officers
of the Target;

 
-35-

--------------------------------------------------------------------------------

 

(f)           the Company and the Merger Sub shall have received from the
President of the Target a certificate certifying that the Target does not have
any accounts payable and does not have any outstanding indebtedness as of the
Closing Date; (ii) the Target has satisfied and complied with all of its
obligations under this Agreement which are required to consummate the Merger;
and (iii) all of the Target’s representations and warranties set forth in this
Agreement continue to be true and accurate as of the Closing Date;
 
(g)           the Target shall have delivered the certificates described in
Section 2.4(a) hereof and all other documents required to be delivered to the
Target on or before the Closing Date;
 
(h)           the Target and the Company shall have agreed to the terms of the
employment agreement with Stan Baron and Craig Gimble; and
 
(i)           all actions to be taken by the Target in connection with the
consummation of the transactions contemplated hereby, and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Company and the Merger Sub;
 
6.3          Conditions to Obligations of the Target.
 
The obligation of the Target to consummate the Merger is subject to the
satisfaction of the following additional conditions, unless any such condition
is waived, in writing, by the Target:
 
(a)           the Company and the Merger Sub shall have obtained all of the
waivers, permits, consents, approvals or other authorizations, and effected all
of the registrations, filings and notices (including, but not limited to any
filings that are required with the SEC prior to the consummation of the Merger),
except for any which if not obtained or effected would not have a Material
Adverse Effect on the Company or the Merger Sub or on the ability of the Parties
to consummate the transactions contemplated by this Agreement;
 
(b)           each of the Company and the Merger Sub shall have performed or
complied with in all material respects its agreements and covenants required to
be performed or complied with under this Agreement as of or prior to the
Effective Time;
 
(c)           the representations and warranties of the Company and the Merger
Sub set forth in Article IV shall be true and correct as of the Closing Date,
except for representations and warranties made as of a specified date, which
shall be true and correct as of such date;
 
(d)           the Target shall have received from the Secretary of the Company a
certificate (i) certifying the Articles of Incorporation of the Company, (ii)
certifying the Bylaws of the Company, (iii) certifying the resolutions of the
Board of Directors of the Company, and (iv) attesting to the incumbency of the
officers of the Company;

 
-36-

--------------------------------------------------------------------------------

 

(e)           the Target shall have received from the Secretary of the Merger
Sub a certificate (i) certifying the Articles of Incorporation of the Merger
Sub, (ii) certifying the Bylaws of the Merger Sub, (iii) certifying the
resolutions of the Board of Directors and the sole stockholder of the Merger
Sub, and (iv) attesting to the incumbency of the officers of the Merger Sub;
 
(f)           Target shall have delivered the certificates described in Section
2.4(b) hereof, as applicable, and all other documents required to be delivered
to the Target on or before the Closing Date; and
 
(g)           all certificates, opinions, instruments and other documents
required to effect the transactions contemplated hereby shall be reasonably
satisfactory in form and substance to the Target.
 
6.4          Certain Waivers.
 
The Parties acknowledge and agree that if a Party has actual knowledge of any
breach by any other Party of any representation, warranty, agreement or covenant
contained in this Agreement, and such Party proceeds with the Closing, such
Party shall be deemed to have irrevocably waived such breach for that particular
breach only and such Party and its successors and assigns shall not be entitled
to assert any right or to seek any remedy for any damages arising from any
matters relating to such breach, notwithstanding anything to the contrary
contained herein or in any certificate delivered pursuant hereto.
 
ARTICLE VII
 
TERMINATION; INDEMNIFICATION
 
7.1          Termination of Agreement.
 
The Parties may terminate this Agreement prior to the Effective Time as provided
below:
 
(a)           the Parties may terminate this Agreement by mutual written
consent;
 
(b)           any Party may terminate this Agreement by giving written notice to
the other Parties at any time after the Target’s stockholders have voted on
whether to approve this Agreement and the Merger, in the event that this
Agreement or the Merger failed to receive the Target Stockholder Approval;
 
(c)           any Party may terminate this Agreement by giving written notice to
the other Parties upon the entry of any permanent injunction or other order of a
court or other competent authority preventing the consummation of the Merger
that has become final and nonappealable;

 
-37-

--------------------------------------------------------------------------------

 

7.2          Effect of Termination.
 
If any party terminates this Agreement pursuant to Section 7.1, all obligations
of the Parties hereunder shall terminate without any liability of any Party to
any other Party, including the directors, officers, employees, agents,
consultants, representatives, advisors, stockholders, members or Affiliates of
any Party. Notwithstanding the foregoing, the following obligations shall
survive termination of this Agreement: (i) the liability of any Party for any
breach of this Agreement; (ii) the obligations relating to press releases and
announcements, as provided in Section 8.4; and (iii) each Party’s obligation to
bear certain fees and expenses incurred in connection with the preparation and
negotiation of this Agreement and the transactions contemplated herein as
provided in Section 8.11.
 
7.3          Amendment.
 
Subject to applicable law, the Parties may cause this Agreement to be amended at
any time by execution of an instrument in writing signed on behalf of each of
the Parties.
 
7.4          Extension, Waiver.
 
At any time prior the Effective Time, any Party may, to the extent legally
allowed (i) extend the time for the performance of any of the obligations or
other acts of the other Parties, (ii) waive any inaccuracies in the
representations and warranties made to such Party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements or conditions for the benefit of such Party contained herein. Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party.
 
7.5          Survival of Representations, Warranties and Covenants.
 
(a)           All representations and warranties of the parties contained in
this Agreement will remain operative and in full force and effect, regardless of
any investigation made by or on behalf of the other Parties to this Agreement,
until the earlier of the termination of this Agreement or two (2) years after
the Closing Date (the “Survival Period”), whereupon such representations,
warranties and covenants will expire (except for covenants that by their terms
survive for a longer period). The Parties post-closing remedies for a breach are
not limited by the pre-closing discovery of a breach.
 
(b)           All covenants of the parties contained in this Agreement shall
remain operative for such periods of time as necessary for the applicable Party
to fulfill such covenant, unless otherwise agreed in writing by the other
Parties.

 
-38-

--------------------------------------------------------------------------------

 

7.6          Indemnification of Target.
 
Subject to the limitations set forth in this Article VII, the Target agrees to
indemnify and hold harmless the Company and its officers, directors, agents and
employees, and each person, if any, who controls or may control the Company
within the meaning of the Securities Act from and against any and all damages:
 
(a)           Arising out of any misrepresentation or breach of or default in
connection with any of the representations, warranties and covenants given or
made by the Target in this Agreement or any certificate, document or instrument
delivered by or on behalf of the Target pursuant hereto; or
 
(b)           Resulting from any failure of the stockholders to have good, valid
and marketable title to the issued and outstanding Target Shares held by them,
free and clear of all liens, claims, pledges, options, adverse claims,
assessments or charges of any nature whatsoever, or to have full right, capacity
and authority to vote such Target Shares in favor of the Merger and the other
transactions contemplated by the Merger Agreement.
 
The foregoing are collectively referred to as the “Target Indemnity Claims.”
 
7.7           Indemnification of Target.
 
Subject to the limitations set forth in this Article VII, the Company and Merger
Sub agree to jointly and severally indemnify and hold harmless the Target and
its officers, directors, agents and employees, from and against any and all
damages:
 
(a)           Arising out of any misrepresentation or breach of or default in
connection with any of the representations, warranties and covenants given or
made by the Company or Merger Sub in this Agreement or any certificate, document
or instrument delivered by or on behalf of the Company or Merger Sub pursuant
hereto; or
 
(b)           Resulting from any failure of Company to have good, valid and
marketable title to the fully paid nonassessable shares of Company Stock
constituting all or any part of the Merger Shares, free and clear of all liens,
claims, pledges, options, adverse claims, assessments or charges of any nature
whatsoever, or to have full right, capacity and authority to cause all of the
shares representing such Company Stock to be issued to the Target stockholders
in connection with the conversion of each share of the Target Shares as
contemplated by this Agreement.
 
The foregoing are collectively referred to as the “Company Indemnity Claims.”
The Company Indemnity Claims together with the Target Indemnity Claims are
collectively referred to as the “Indemnity Claims.”

 
-39-

--------------------------------------------------------------------------------

 

7.8          General Notice and Procedural Requirements for Indemnity Claims.
 
Notwithstanding the foregoing, the party or person having the indemnity
obligation under this Article VII (the “Indemnifying Party”), shall be obligated
to indemnify and hold harmless the party or person entitled to indemnity under
this Article VII (the “Indemnified Party”), only with respect to any Indemnity
Claims of which the Indemnified Party notifies with specificity the Indemnifying
Party in accordance with Section 8.8 of this Agreement and, if applicable,
within the following time period: (i) with regard to any representation or
warranty under this Agreement, prior to the end of the Survival Period of such
representation or warranty (unless such Indemnity Claim relates to a claim
arising prior to the termination of the Survival Period, in which case the time
period shall be extended to thirty (30) days after such Indemnity Claim is first
received by an Indemnified Party); or (ii) with regard to any covenant under
this Agreement which by its terms expires, prior to the end of the survival
period relating to such covenant (unless such Indemnity Claim relates to a claim
arising prior to the termination of the applicable survival period, in which
case the time period shall be extended to thirty (30) days after such Indemnity
Claim is first received by an Indemnified Party).
 
7.9          Notice and Procedural Requirements for Third Party Claims.
 
If a complaint, claim or legal action is brought by a third party (a “Third
Party Claim”) as to which an Indemnified Party is entitled to indemnification,
the Indemnified Party shall give written notice of such Third Party Claim to the
Indemnifying Party in accordance with Section 8.8 of this Agreement promptly
after the Indemnified Party receives notice thereof, which notice shall include
a copy of any letter, complaint or similar writing received by the Indemnified
Party; provided however, that any failure to provide or delay in providing such
information shall not constitute a bar or defense to indemnification except to
the extent the Indemnifying Party has been prejudiced thereby.
 
The Indemnifying Party shall have the right to assume the defense of such Third
Party Claim with counsel reasonably satisfactory to the Indemnified Party. After
notice from the Indemnifying Party to the Indemnified Party of the Indemnifying
Party’s election so to assume the defense of such Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense of such Third Party Claim except as hereinafter provided. If the
Indemnifying Party elects to assume such defense and select counsel, the
Indemnified Party may participate in such defense through its own separate
counsel, but the fees and expenses of such counsel shall be borne by the
Indemnified Party unless: (i) otherwise specifically agreed by the Indemnifying
Party; or (ii) counsel selected by the Indemnifying Party determines that
because of a conflict of interest between the Indemnifying Party and the
Indemnified Party such counsel for the Indemnifying Party cannot adequately
represent both parties in conducting the defense of such action. In the event
the Indemnified Party maintains separate counsel because counsel selected by the
Indemnifying Party has determined that such counsel cannot adequately represent
both parties because of a conflict of interest between the Indemnifying Party
and the Indemnified Party, then the Indemnifying Party shall not have the right
to direct the defense of such Third Party Claim on behalf of the Indemnified
Party.

 
-40-

--------------------------------------------------------------------------------

 

The failure of the Indemnifying Party to notify an Indemnified Party of its
election to defend such Third Party Claim within thirty (30) days after notice
thereof was given to the Indemnifying Party shall be deemed a waiver by the
Indemnifying Party of its rights to defend such Third Party Claim.
 
If the Indemnifying Party assumes the defense of a Third Party Claim, the
obligations of the Indemnifying Party shall include taking all steps necessary
in the defense of such Third Party Claim and holding the Indemnified Party
harmless from and against any and all Damages caused or arising out of any
settlement approved by the Indemnified Party or any judgment in connection with
the claim or litigation.
 
If the Indemnifying Party does not assume the defense of such Third Party Claim
in accordance with this Section, the Indemnified Party may defend against such
claim or litigation in such manner as it deems appropriate; provided, however,
that the Indemnified Party may not settle such Third Party Claim without the
prior written consent of the Indemnifying Party; provided that the Indemnifying
Party may not withhold such consent unless it has provided security of a type
and in an amount reasonably acceptable to the Indemnified Party for the payment
of its indemnification obligations with respect to such Third Party Claim. The
Indemnifying Party shall promptly reimburse the Indemnified Party for the amount
of Damages caused or arising out of any judgment rendered with respect to such
Third Party Claim, and for all costs and expenses incurred by the Indemnified
Party in the defense of such claim.
 
The Indemnifying Party may settle any Third Party Claim in its sole discretion
without the prior written consent of the Indemnified Party, provided that such
settlement involves only the payment of cash by the Indemnifying Party to the
claimant and does not impose any other obligation on the Indemnifying Party or
any liability or obligation on the Indemnified Party.
 
7.10       Notice and Procedural Requirements for Direct Claims.
 
Any claim for indemnification by an Indemnified Party on account of Damages
which do not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by giving the Indemnifying Party reasonably prompt notice thereof in
accordance with Section 8.8 of this Agreement; provided, however, that any
failure to provide, or delay in providing, such notification shall not
constitute a bar or defense to indemnification except to the extent the
Indemnifying Party has been prejudiced thereby. After receiving notice of a
Direct Claim, the Indemnifying Party will have a period of thirty (30) days
within which to respond in writing to such Direct Claim. If the Indemnifying
Party rejects such claim or does not respond within such thirty (30) day period
(in which case the Indemnifying Party will be deemed to have rejected such
claim), the Indemnified Party will be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Article VII.

 
-41-

--------------------------------------------------------------------------------

 

7.11       Maximum Liability.
 
Notwithstanding anything to the contrary in this Agreement, in no event will the
Target’s indemnity obligations under this Article VII in the aggregate exceed
$1,000,000, except for any claims of indemnity based on actual fraud, for which
the Target indemnity obligations under this Article VII in the aggregate will
not exceed $2,000,000. In no event will the Target’s indemnity obligations under
this Article VII exceed the aggregate amount of $2,000,000 except for any claims
of indemnity based on actual fraud, for which the limit on the Target’s
indemnity obligation under this Article VII will not exceed $2,000,000.
 
ARTICLE VIII

 
MISCELLANEOUS
 
8.1          No Third Party Beneficiaries.
 
This Agreement shall not confer any rights or remedies upon any person other
than the Parties and their respective successors and permitted assigns.
 
8.2          Entire Agreement.
 
This Agreement, the Target Disclosure Letter, the Company Disclosure Letter, the
Schedules, the Exhibits, the documents and instruments and other agreements
among the parties referred to herein constitute the entire agreement among the
Parties and supersedes any prior understandings, agreements or representations
by or among the Parties, written or oral, with respect to the subject matter
hereof.
 
8.3          Succession and Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors, heirs, legal representatives and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.
 
8.4          Public Announcement.
 
Upon execution of this Agreement, the Company and the Target will issue a press
release approved by both parties announcing the Merger. Thereafter, the Company
and the Target may issue such press releases, and make such other disclosures
regarding the Merger, as each determines are required under applicable
securities laws or regulatory rules, any such press releases being subject to
the prior approval, not to be unreasonably withheld, of the other party. Any
press releases by the Target will be filed under Form 8-K with the Securities
Exchange Commission.

 
-42-

--------------------------------------------------------------------------------

 

8.5          Confidentiality. The Company and the Target each recognize that
they have received and will receive confidential information concerning the
other during the course of the Merger negotiations and preparations.
Accordingly, the Company and the Target each agrees (a) to use its respective
best efforts to prevent the unauthorized disclosure of any confidential
information concerning the other that was or is disclosed during the course of
such negotiations and preparations, and is clearly designated in writing as
confidential at the time of disclosure, and (b) to not make use of or permit to
be used any such confidential information other than for the purpose of
effectuating the Merger and related transactions. The obligations of this
section will not apply to information that (i) is or becomes part of the public
domain, (ii) is disclosed by the disclosing party to third parties without
restrictions on disclosure, (iii) is received by the receiving party from a
third party without breach of a nondisclosure obligation to the other party, or
(iv) is required to be disclosed by law, including with the Securities and
Exchange Commission. If this Agreement is terminated, all copies of documents
containing confidential information shall be returned by the receiving party to
the disclosing party.
 
8.6          Counterparts, Facsimile Signatures.
 
This Agreement may be executed with counterpart signature pages or in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures.
 
8.7          Headings.
 
The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
8.8           Notices.
 
All notices, requests, demands, claims, and other communications hereunder (each
a “Notice”) shall be in writing. Any Notice shall be (a) sent by registered or
certified mail, return receipt requested, postage prepaid, (b) sent via a
reputable nationwide overnight courier service, charges prepaid or (c) sent via
facsimile (with acknowledgment of complete transmission) with a confirmation
copy by registered or certified mail or overnight courier as aforesaid, in each
case to the intended recipient as set forth below:
 
If to the Company or Merger Sub:
 
Lantis Laser Inc.
11 Stonebridge Court
Denville, NJ 07834
Attention: Stan Baron, President
Facsimile: (619) 789-0454

 
-43-

--------------------------------------------------------------------------------

 

Copy to:
 
Akerman Senterfitt LLP
750 Ninth Street, N.W.
Suite 750
Washington, DC 20001
Attention: Ernest Stern, Esq.
Facsimile: (202) 824-1705
 
If to the Target:
 
TAG Minerals Inc.
41 Howe Lane
Freehold, NJ 07728
Attention: Al Pietrangelo, President & CEO
Facsimile: (732) 303-9693
 
Each Notice shall be deemed to have been given and effective upon receipt (or
refusal of receipt). Any Party may change the address to which Notices hereunder
are to be delivered by giving the other Parties notice in the manner herein set
forth.
 
8.9          Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New Jersey. In
addition, each of the Parties hereto (a) consents to submit itself to the
personal jurisdiction of the any federal court or state court located in the
State of New Jersey in the event any dispute arises out of this Agreement or any
of the transactions contemplated by this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated hereby in any
court other than a federal court or a state court located in the State of New
Jersey.

 
-44-

--------------------------------------------------------------------------------

 

8.10       Severability.
 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto will negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the maximum extent possible.
 
8.11       Expenses; Attorney’s Fees.
 
In the event that the Merger is consummated, the Target shall pay all federal
and state regulatory and transfer agent fees of the Company and the Merger Sub
in connection with the Merger. In addition, with respect to all other costs and
expenses relating to the Merger, each of the Target and the Company shall be
responsible for and bear all of their own costs and expenses; provided, however
, that whether or not the Merger is consummated, the Target shall pay all legal
fees incurred by the Company in connection with its pursuing and/or consummating
the Merger. Notwithstanding the foregoing, if any Party hereto initiates any
legal action arising out of or in connection with this Agreement, the prevailing
party in such legal action shall be entitled to recover from the other Party all
reasonable attorney’s fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.
 
8.12       Disclosure Letters.
 
The Target Disclosure Letter shall be arranged in separate parts corresponding
to the numbered and lettered sections contained in this Agreement, and the
information disclosed in any numbered or lettered part shall qualify only (a)
the corresponding section of this Agreement and (b) other sections of Article
III to the extent it is clear (notwithstanding the absence of a specific cross
reference) from a reading of the disclosure that such disclosure is applicable
to such other sections. The Target Disclosure Letter shall be arranged in
separate parts corresponding to the numbered and lettered sections contained in
this Agreement, and the information disclosed in any numbered or lettered part
shall qualify only (a) the corresponding section of this Agreement, and (b)
other sections of Article IV to the extent it is clear (notwithstanding the
absence of a specific cross reference) from a reading of the disclosure that
such disclosure is applicable to such other sections. The inclusion of any
information in the Target Disclosure Letter or the Target Disclosure Letter
shall not be deemed to be an admission or acknowledgment that such information
is required to be included herein, is material, has or would have a Material
Adverse Effect, or is outside the ordinary course of business.

 
-45-

--------------------------------------------------------------------------------

 

8.13       Construction.
 
The Parties agree that they have been represented by counsel during the
negotiation, preparation and execution of this Agreement and, therefore, waive
the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.
 
8.14       Incorporation of Exhibits and Schedules.
 
The Exhibits, the Schedules, the Target Disclosure Letter and Target Disclosure
Letter identified in this Agreement are incorporated herein by reference and
made a part hereof.
 
8.15       Post Closing Covenant of the Company.
 
The Company covenants and agrees that it use its best commercial efforts to
convert the promissory notes held by certain existing note holders into shares
of the Company's common stock on the same terms as those shareholders who
recently converted their notes into shares of the Company's common stock.
 
[Signatures begin on following page]

 
-46-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
TARGET:
LANTIS LASER INC.
     
By: 
/s/ Stan Baron    
Name: Stan Baron
   
Title: President
   
MERGER SUB:
LANTIS ACQUISITION CORP.
     
By:
/s/ Stan Baron    
Name: Stan Baron
   
Title: President
   
TARGET:
TAG MINERALS INC.
     
By:
/s/ Al Pietrangelo    
Name: Al Pietrangelo
   
Title: President and CEO

 
 
-47-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Financial Statements

 
-48-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Officers and Directors after Merger
 
Al Pietrangelo- President, CEO and Chairman of the Board of Directors
 
Greig Oppenheimer- Secretary and Director
 
Tapiwa Gurupira- Director

 
-49-

--------------------------------------------------------------------------------

 